                    Case 19-12220-KBO               Doc 102           Filed 11/26/19          Page 1 of 15



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

 In re:                                                                ) Chapter 11
                                                                       )
                        1
 YUETING JIA,                                                          ) Case No.: 19-12220 (KBO)
                                                                       )
                                          Debtor.                      ) Docket Nos. 92and 96
                                                                       )

                                             AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

WING CHAN, being duly sworn, deposes and says:

1. I am employed as a Noticing Coordinator by Epiq Corporate Restructuring, LLC, located at
   777 Third Avenue, New York, NY 10017. I am over the age of eighteen years and am not a
   party to the above-captioned action.

2. On November 15, 2019, I caused to be served the:

     a. “Notice of Chapter 11 Bankruptcy Case” dated November 15, 2019 [Docket no. 92], (the
        “341 Notice”), and

     b.         “Notice of Hearing To Consider Approval of Debtors’ Proposed Amended Disclosure
               Statement for Debtors’ Plan of Reorganization”, dated November 15, 2019 [Docket no.
               96], (the DSHN”).


     by causing true and correct copies of the:

          i.      DSHN and 341 Notice, to be enclosed securely in separate postage pre-paid
                  envelopes and delivered via first class mail to those parties listed on the annexed
                  Exhibit A,

       ii.        DSHN and 341 Notice, to be delivered via email to those parties listed on the annexed
                  Exhibit B,




1 The last four digits of the Debtor’s federal tax identification number is 8972. The Debtor’s mailing address is 91 Marguerite
Drive, Rancho Palos Verdes, CA 90275.



                                                                -1-
             Case 19-12220-KBO           Doc 102     Filed 11/26/19      Page 2 of 15



3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                    /s/ Wing Chan
                                                                    Wing Chan
 Sworn to before me this
 26th day of November, 2019
 /s/ Forrest Kuffer
 Notary Public, State of New York
 No. 01KU6369117
 Qualified in Kings County
 Commission Expires December 26, 2021




                                                  -2-
T:\CLIENTS\YUETING\AFFIDAVITS\DSHN AND NOTICEOF COMMMENCEMENT_DI 92 _96_AFF_11-15-19_CM.DOCX
Case 19-12220-KBO   Doc 102   Filed 11/26/19   Page 3 of 15




               EXHIBIT A
                                                      Yueting Jia
                           Case 19-12220-KBO       Doc 102 List
                                                    Service Filed 11/26/19       Page 4 of 15
Claim Name                               Address Information
BALLON STOLL BADER & NADLER PC           COUNSEL TO (CLIENTS) ATTN: VINCENT J. ROLDAN 729 SEVENTH AVENUE -17TH FLOOR
                                         NEW YORK NY 10019
DELAWARE SECRETARY OF STATE              DIVISION OF CORPORATIONS, TAX DIVISION 401 FEDERAL STREET P.O. BOX 898 DOVER
                                         DE 19903
DELAWARE SECRETARY OF THE TREASURY       ATTN: OFFICE, MANAGING AGENT OF GENERAL AGENT 820 SILVERLAKE BLVD, SUITE 100
                                         DOVER DE 19904
DENTONS US LLP                           COUNSEL TO COUNSEL TO SHANGHAI QICHENGYUEMING ATTN: JOHN A. MOE, II,
                                         ESQ,JINSHU "JOHN"ZHANG,ESQ 601 S. FIGUEROA STREET, SUITE 2500 LOS ANGELES CA
                                         90017-5704
DORSEY & WHITNEY (DELAWARE) LLP          COUNSEL TO CHONQING" ATTN: ERIC LOPEZ SCHNABEL ALESSANDRA GLORIOSO 300
                                         DELAWARE AVENUE SUITE 1010 WILMINGTON DE 19801
DORSEY & WHITNEY LLP                     COUNSEL TO CHONQUING ATTN: RAY LIU TWIN TOWERS (WEST), SUITE 1503-1505 B12
                                         JIANGUOMENWAI AVENUE CHAOYANG DISTRICT, BEIJING 100022 CHINA
DORSEY & WHITNEY LLP                     COUNSEL TO CHONQING ATTN: ERIC LOPEZ SCHNABEL 51 WEST 52 STREET NEW YORK NY
                                         10019
GRANDALL & PARTNERS CONSULTING LLC       COUNSEL TO (THE CLIENTS) ATTN: WENJIE SUN 729 SEVENTH AVENUE - 17TH FLOOR NEW
                                         YORK NY 10019
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCEY P.O. BOX 7346 PHILADELPHIA PA 19101
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCEY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
LOWENTEIN SANDLER LLP                    COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED CREDITORS ATTN: JEFFREY D. PROL,
                                         ESQ., ANDREW D. BEHLMANN, ESQ., JEREMY D. MERKIN, ESQ. ONE LOWENSTEIN DRIVE
                                         ROSELAND NJ 07068
OFFICE OF THE UNITED STATES TRUSTEE      ATTN: DAVID BUCHBINDER J. CALEB BOGGS FEDERAL BUILDING 844 KING STREET SUITE
                                         2207 WILMINGTON DE 19801
OFFICE OF THE UNITED STATES TRUSTEE      ATTN DAVID BUCHBINDER J CALEB BOGGS FEDERAL BLDG 844 KING ST, STE 2207 LOCK
                                         BOX 35 WILMINGTON DE 19801
POTTER ANDERSON & CORROON LLP            COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED CREDITORS ATTN: CHRISTOPHER M.
                                         SAMISL L KATHERINE GOOD, AARON H. STULMAN 1313 N. MARKET STREET, 6TH FLOOR
                                         WILMWILMINGTON DE 19801-3700
SECURITIES AND EXCHANGE COMMISSION       NEW YORK REGIONAL OFFICE ANDREW CALAMARI, REGIONAL DIRECTOR 200 VESEY STREET,
                                         SUITE 400 NEW YORK NY 10281-1022
SECURITIES AND EXCHANGE COMMMISSION      100 F STREET, NE WASHINGTON DC 20549
THE ROSNER LAW GROUP LLC                 COUNSEL TO (THE CLIENTS) ATTN: FREDEROCL B. ROSNER, ZHAO (RUBY) LIU 824 N.
                                         MARKET STREET, SUITE 810 WILMINGTON DE 19801
THE ROSNERS LAW GROUP                    COUNSEL TO SHANGHAI QICHENGYUEMING INVESTMENT ATTN: FREDERICK B. ROSNER, ESQ.
                                         824 MARKET STREET, SUITE 810 WILMINGTON DE 19801
U.S. ATTORNEY GENERAL                    ATTN DAVID C WEISS HERCULES BUILING 1313 N. MARKET STREET WILMINGTON DE 19801




                                  Total Creditor count 19




Epiq Corporate Restructuring, LLC                                                                         Page 1 OF 1
                                                      Yueting Jia
                        Case 19-12220-KBO          Doc 102 List
                                                    Service Filed 11/26/19       Page 5 of 15
Claim Name                               Address Information
BANK OF BEIJING CO. LTD. (XIANGSHUWAN    1-1, 1-2, 1-3, BUILDING 1 2ND DISTRICT, XUEFU SHUJIAYUAN, HAIDIAN DISTRICT
B)                                       BEIJING 100085 CHINA
BEIJING BAIDING NEW CENTURY BUS MGT CO   BUILDING 3 13 COURTYARD NO,WORKERS SADIUM NORTH ROA CHAOYANG DISTRICT BEIJING
                                         100000 CHINA
BEIJING BAIDING NEW CENTURY BUSINESS     MANAGEMENT CO., LTD., BLDG 3 13 COURTYARD NOWORKERS SADIUM NO RD CHAOYANG
                                         DISTRICT BEIJING 100000 CHINA
BEIJING BAIRUI CULTURE MEDIA CO, LTD     12 FLOORS, BLOCK B, WANTONG CENTER NO. 6, CHAOWAI ST, CHAOYANG DISTRICT
                                         CHAOYANG DISTRICT BEIJING 100005 CHINA
BEIJING BAIRUI CULTURE MEDIA CO, LTD     BLDG. 3, FLOOR 16, 105 YAOJIAYUAN ROAD CHAOYANG DISTRICT BEIJING 100025 CHINA
BEIJING BLUE GIANT REAL ESTATE INVEST.   FUND MANAGEMENT CENTER, 12 FL, BLOCK AB WANTONG CENTER, NO. 6, CHAOWAI STREET
                                         CHAOYANG DISTRICT BEIJING 100005 CHINA
BEIJING BLUE GIANT REAL ESTATE INVEST.   12 FLOORS, BLOCK AB WANTONG CENTER NO. 6, CHAOWAI STREET BEIJING, CHAOYANG
                                         DIST 100005 CHINA
BEIJING CENTURY RUIKE SYS. TECH CO LTD   BUILDING H8, PRIVY COUNCIL NO. 10 JIACHUANG ROAD TONGZHOU DISTRICT BEIJING
                                         100023 CHINA
BEIJING CENTURY RUIKE SYS. TECH CO LTD   ROOM 608, 6TH FLOOR, NORTH TOWER DAHENG TECHNOLOGY BUILDING NO. 3 SUZHOUS
                                         STREET, HAIDIAN DISTRICT BEIJING 100080 CHINA
BEIJING CENTURY RUIKE SYSTEM TECH CO     ROOM 608, 6TH FLOOR, NORTH TOWER DAHENG TECHNOLOGY BUILDING NO. 3 SUZHOUS
                                         STREET, HAIDIAN DISTRICT BEIJING CHINA
BEIJING CENTURY RUIKE SYSTEM TECH CO     BUILDING H8, PRIVY COUNCIL NO. 10 JIACHUANG ROAD TONGZHOU DISTRICT BEIJING
                                         100023 CHINA
BEIJING CHUANGJIN XINGYE INVESTMENT      6TH FLOOR, BLOCK B, NO.4, EAST WANGJING ROAD, CHAOYANG DISTRICT BEIJING 100102
CENT                                     CHINA
BEIJING CHUANGJIN XINGYE INVESTMENT CTR 6TH FLOOR, BLOCK B, NO.4, EAST WANGJING ROAD, CHAOYANG DISTRICT BEIJING
                                        100102 CHINA
BEIJING DEHENG (HANGZHOU) LAW OFFICE     10/F HUAFENG INTERNATIONAL 200 XINYE ROAD JINGGAN XINCHENG DISTRICT HANGZHOU,
                                         ZHEJIA 310020 CHINA
BEIJING DONGFANG CHEYUN INFORMATION      ROOM 1123, FLOOR 11 BUILDING 1, NO. 8-1 WEST FOURTH RING RD SOUTH, FENGTAI
TECH                                     DIST BEIJING 100000 CHINA
BEIJING FORTUNE TIES PROPERTIES CO LTD   ROOM 1102, FLOOR 10, BUILDING 3 105 YAOJIAYUAN ROAD CHAOYANG DISTRICT BEIJING
                                         100000 CHINA
BEIJING FORTUNE TIMES PROPERTIES CO.     SHOP E405-1, FLOOR 0401, BUILDING 3 13 COURTYARD NO, WORKERS SADIUM NORTH RD
LTD                                      CHAOYANG DISTRICT BEIJING 100000 CHINA
BEIJING HAIDIAN TECH FIN CAP HLD GRP CO ROOM 1520 NO.66 RD. NORTH FOURTH RING ROAD HAIDIAN DISTRICT BEIJING 100080
                                        CHINA
BEIJING HAIDIAN TECHNOLOGY FINANCIAL     ROOM 1520 NO.66 RD. NORTH FOURTH RING ROAD HAIDIAN DISTRICT BEIJING 100080
CAP                                      CHINA
BEIJING HONGCHENG XINTAI PROPERTIES LTD 1501, FLOOR 15, BUILDING 3 105 YAOJIAYUAN ROAD CHAOYANG DISTRICT BEIJING
                                        100025 CHINA
BEIJING HUAXING MOBILE ASSET MANAGEMENT 9 FLOORS, BLOCK B, DERUN BUILDING, BUILDING 1, NO. 3 YONGAN DONGLI JIA,
                                        CHAOYANG DISTRICT BEIJING 100022 CHINA
BEIJING HUAXING MOBILE ASSET MGT CTR     9 FLOORS, BLOCK B, DERUN BUILDING, BUILDING 1, NO. 3 YONGAN DONGLI JIA,
LLP                                      CHAOYANG DISTRICT BEIJING 100022 CHINA
BEIJING JIAXIN TENGDA INF CONSULTING CO 2 FLOORS, BUILDING B3 HENGTONG BUSINESS PARK, NO. 10 JIUXIANQI CHAOYANG
                                        DISTRICT BEIJING 100016 CHINA
BEIJING JIAXIN TENGDA INF CONSULTING CO ROOM 1019,10TH FLOOR,BUILDING 1 NO. 166 FUSHI ROAD SHIJINGSHAN DISTRICT
                                        BEIJING 100043 CHINA
BEIJING JIAXIN TENGDA INFORMATION        2 FLOORS, BUILDING B3 HENGTONG BUSINESS PARK, NO. 10 JIUXIANQI CHAOYANG
CONSUL                                   DISTRICT BEIJING 100016 CHINA
BEIJING JIAXIN TENGDA INFORMATION        ROOM 1019,10TH FLOOR,BUILDING 1 NO. 166 FUSHI ROAD SHIJINGSHAN DISTRICT
CONSUL                                   BEIJING 100043 CHINA
BEIJING NET WINE NETWORK E-COMMERCE CO   NO. 633, 6/F, BUILDING 10 NO 44 NORTH THIRD RING MIDDLE ROAD HAIDIAN DISTRICT
                                         BEIJING CHINA



Epiq Corporate Restructuring, LLC                                                                         Page 1 OF 9
                                                      Yueting Jia
                         Case 19-12220-KBO         Doc 102 List
                                                    Service Filed 11/26/19        Page 6 of 15
Claim Name                               Address Information
BEIJING SIWEI EQUITY INVESTMENT MGMT     ROOM 2608,PENGRUN BUILDING, NO.26 XIAOYUN ROAD, CHAOYANG DISTRICT BEIJING
                                         100016 CHINA
BEIJING SIWEI EQUITY INVESTMENT MGMT     ROOM 2608,PENGRUN BUILDING, NO.26 XIAOYUN ROAD, CHAOYANG DISTRICT BEIJING
CTR                                      100016 CHINA
BEIJING YINGDA CAPITAL MANAGEMENT CO     22 FLOORS WEST TOWER OF GLOBAL FINANCIAL CENTER, CHAOYANG DISTRICT BEIJING
LTD                                      100020 CHINA
BEIJING YINGDA CAPITAL MANAGEMENT        22 FLOORS WEST TOWER OF GLOBAL FINANCIAL CENTER, CHAOYANG DISTRICT BEIJING
CO.,LT                                   100020 CHINA
BOE TECHNOLOGY (HONG KONG) LTD.          8 XIHUAN ZHONG LU YIZHUANG ECONOMIC AND TECHNOLOGICAL DEVELOPMENT ZONE BEIJING
                                         102600 CHINA
CHANGJIANG SECURITIES ASSET MGT LTD.     27F,CENTURY LINK TOWER 1 NO.1198 CENTURY AVENUE, PUDONG NEW DISTRICT SHANGHAI
                                         200122 CHINA
CHANGJIANG                               27F, CENTURY LINK TOWER 1 NO. 1198 CENTURY AVENUE PUDONG NEW DISTRICT
SECURITIESSHANGHAIASSETMGTLTD            SHANGHAI, 200122 CHINA
CHAOYING DENG                            30037 AVENIDA ESPLENDIDA RANCHO PALOS VERDES CA 90275
CHENGDU HOUSHI ADVERTISING CO., LTD      26-18, BLOCK C, HONGDING INTERNATIONAL GUANYIN BRIDGE, JIANGBEI DISTRICT
                                         CHONGQING 400020 P.R. CHINA
CHINA CITC BANK CO LTD HEAD OFC SALES    ROOM 1001, 10TH FLOOR, BLOCK E GLOBAL TRADE CENTER, NO. 36 NORTH THIRD RING
                                         ROAD, DONGCHEN DISTRICT BEIJING 100013 CHINA
CHINA CITIC BANK CO LTD HEAD OFC SALES   ROOM 1001, 10TH FLOOR, BLOCK E GLOBAL TRADE CENTER, NO. 36 NORTH THIRD RING
                                         ROAD, DONGCHEN DISTRICT BEIJING 100013 CHINA
CHINA CITIC BANK CO., LTD. HEAD OFFICE   ROOM 1001, 10TH FLOOR, BLOCK E GLOBAL TRADE CENTER, NO. 36 NORTH THIRD RING
                                         ROAD, DONGCHEN DISTRICT BEIJING 100013 CHINA
CHINA CONSUMER CAPITAL FUND II, L.P.     A303,BLOCK A,ZHONGLIANG PLAZA, 8 JIANGUOMEN NEIJIE STREET, DONGCHENG DISTRICT
                                         BEIJING 100005 CHINA
CHINA EVERGRANDE GROUP                   PO BOX 309, UGLAND HOUSE GRAND CAYMAN KY1-114 CAYMAN ISLANDS
CHINA EVERGRANDE GROUP                   35/F, EXCELLENT HOUHAI FINANCIAL CENTER NO. 1126 HYDE ROAD NANSHAN DISTRICT
                                         SHENZHEN 518054 CHINA
CHINA MERCHANTS BANK CO., LTD. CHUANBEI CHUANBEI BR CHINA MERCHANTS BANK RM 1609 NO. 1717, NORTH SICHUAN ROAD, HONGKOU
                                        DISTRICT SHANGHAI 200080 CHINA
CHINA MERCHANTS BANK CO., LTD. SHANGHAI CHINA MERCHANTS BANK ROOM 1609 NO. 1717, NORTH SICHUAN ROAD, HONGKOU DISTRICT
                                        SHANGHAI 200080 CHINA
CHINA MINSHENG TRUST CO., LTD.           18TH FLOOR, BLOCK C MINSHENG FINANCIAL CENTER, #28 JIANGUOME INNER STREET,
                                         DONGCHENG DIST BEIJING, 100005 CHINA
CHINA MINSHENG TRUST CO., LTD.           18TH FLOOR BLOCK CHINA MINSHENG FIN CTR NO. 28 JIANGUOMEN INNER STREET
                                         DONGCHENG DISTRICT BEIJING 100005 CHINA
CHINA SOFT GROWING INVEST WUXI PARTSHP. ROOM 1612,YINGU BUILDING NO.9,WEST NORTH FOURTH RING ROAD, HAIDIAN DISTRICT
                                        BEIJING 100190 CHINA
CHINA ZHESHANG BANK CO., LTD. BEIJING    ROOM 5701,BLOCK B, CHINA WORLD TRADE CENTER TOWER III, NO.1 JIANGUOMENWAI
                                         STREET,CHAOYANG DISTR BEIJING 100020 CHINA
CHINA ZHESHANG BANK CO., LTD. BEIJING    ROOM 5701,BLOCK B, CHINA WORLD TRADE CENTER TOWER III, NO.1 JIANGUOMENWAI
BR                                       STREET,CHAOYANG DISTR BEIJING 100020 CHINA
CHONGQING STRATEGIC EMERGING IND LEECO   16,BLOCK B1,TUXING, NO.92 XINGGUANG ROAD, NEW NORTHERN DISTRICT CHONGQING
                                         401121 CHINA
CHONGQING STRATEGIC EMERGING INDUSTRY    16,BLOCK B1,TUXING, NO.92 XINGGUANG ROAD, NEW NORTHERN DISTRICT CHONGQING
LE                                       401121 CHINA
CHONGQING YINGFEI HENGXIN INV MGT CO     FFC 2812 NO. 1 FORTUNE AVENUE YUBEI DISTRICT CHONGQING 401120 CHINA
LTD
CHONGQING YINGFEI HENGXIN INVEST MGT     FFC 2812 NO. 1 FORTUNE AVENUE YUBEI DISTRICT CHONGQING 401120 CHINA
DENTONS LLP                              ATTN: DANIEL G. MORRIS/WILLIAM O'BRIEN 1900 K STREET NW WASHINGTON DC 20006
DEPARTMENT OF REVENUE                    120 SE 10TH AVE TOPEKA KS 66612
DEPARTMENT OF THE TREASURY - IRS         PO BOX 7346 PHILADELPHIA PA 19101-7346
DEPARTMENT OF THE TREASURY - IRS         M. JAMES REVENUE OFFICER/ADVISOR 1352 MARROWS RD, STE 204 NEWARK DE 19711-5445


Epiq Corporate Restructuring, LLC                                                                         Page 2 OF 9
                                                      Yueting Jia
                           Case 19-12220-KBO       Doc 102 List
                                                    Service Filed 11/26/19         Page 7 of 15
Claim Name                               Address Information
E-TOWN INT'L HOLDING (HONG KONG) CO LTD 23-25 FLOORS, BLOCK A,YAICHENG WEALTH 22 RONGHUA ROAD ECONOMIC & TECHNOLOGICAL
                                        DEVELOPMENT ZONE DAXING DISTRICT BEIJING 100176 CHINA
E-TOWN INTL HOLDING(HK) CO LTD           23-25 FLOORS, BLOCK A,YAICHENG WEALTH 22 RONGHUA ROAD ECONOMIC & TECHNOLOGICAL
                                         DEVELOPMENT ZONE DAXING DISTRICT BEIJING 100176 CHINA
EVERBRIGHT XINGLONG TRUST CO.            10F FINANCIAL STREET CENTER BUILDING, NO. 9 FINANCIAL STREET BEIJING 100032
                                         CHINA
EVERBRIGHT XINGLONG TRUST CO., LTD.      10F FINANCIAL STREET CENTER BUILDING, NO. 9 FINANCIAL STREET BEIJING 100032
                                         CHINA
FRANCHISE TAX BOARD                      BANKRUPTCY SECTION MS: A-340 PO BOX 2952 SACRAMENTO CA 95812-2952
GUOTAI JUNAN SECURITIES CO., LTD         16F,NO.650, HANKOU ROAD, HUANGPU DISTRICT SHANGHAI 200001 CHINA
HAIXIA BANK OF FUJIAN                    358 JIANGBIN MIDDLE AVENUE TAIJING DISTRICT FUZHOU FUJIAN 350009 CHINA
HAN'S SAN JOSE HOSPITALITY               420 MADISON AVENUE SUITE 500 NEW YORK NY 10017
HANS SAN JOSE HOSPITALITY                3953 NORTH 1ST STREET SAN JOSE CA 95134
HONG LIU                                 ROOM 2256, BUILDING 1, ZONE 2 86 BEIYUAN ROAD, CHAOYANG DISTRICT BEIJING
                                         100101 CHINA
HONGHU DA                                NO.18 HAIAN ZHONGBA, SOUTH ROAD NANTONG JIANGSU 226699 CHINA
HUAFU SECURITIES CO., LTD.               18F,CHINA MERCHANTS BANK TOWER, NO.1088 LUJIAZUI RING ROAD, PUDONG NEW
                                         DISTRICT SHANGHAI, 200120 CHINA
HUARONG SECURITIES CO., LTD.             BEIJING BRANCH 3/F, BLOCK C, NO. 8 FINANCIAL STREET XICHENG DISTRICT BEIJING
                                         100033 CHINA
HUAXIA LIFE INSURANCE CO. LTD.           NO. 2ZENNG1 SHUILAN ROAD CENTRAL BUSINESS DISTRICT BINHAI NEW DISTRICT TIANJIN
                                         300457 CHINA
HUAXIN INTERNATIONAL TRUST CO., LTD.     11TH FLOOR, TOWER B CHINA HUADIAN BUILDING NO. 2 XUANWUMEN NEI STREET, XICHENG
                                         DIST BEIJING 100031 CHINA
HUITIAN NETWORK TECHNOLOGY CO., LTD.     ROOM 209, NO. 1 XUXINZHUANG STREET SOAGZHUANG TOWN TONGZHOU DISTRICT BEIJING
                                         101119 CHINA
HUITIAN NETWORK TECHNOLOGY CO., LTD.     NO.19, JIUZHONG ROAD, JIUGONG TOWN DAXING DISTRICT BEIJING 102600 CHINA
HUIZHOU SPEED & SECOND CURVE CAP MGT     HONGXITAI 8-1008, SECOND STREET,SUN PALACE, CHAOYANG DISTRICT BEIJING 100028
PSH                                      CHINA
HUIZHOU SPEED & SECOND CURVE CAPITAL     HONGXITAI 8-1008, SECOND STREET,SUN PALACE, CHAOYANG DISTRICT BEIJING 100028
MGT                                      CHINA
INTERNAL REVENUE SERVICE                 PO BOX 7346 PHILADELPHIA PA 19101-7346
JIANGSU HONGTU VENTURE CAP MGMT CO LTD   7TH FLOOR, BLOCK D, QIAOFU FANGCAODI,NO. 9 DONGDAQIAO ROAD, CHAOYANG DISTRICT
                                         BEIJING 100020 CHINA
JIANGSU HONGTU VENTURE CAPITAL           MANAGEMENT CO. LTD., 7TH FL, BLOCK D QIAOFU, FANGCAODI,NO. 9 DONGDAQIAO ROAD
                                         CHAYOYANG DISTRICT BEIJING 100020 CHINA
JIANGYIN HAILAN INVEST. HOLDING CO.      HAILAN INVESTMENT HAILAN GARMENT INDUSTRY CITY XINQIAO TOWN, JIANGYIN JIANGSU
LTD.                                     214400 CHINA
JIANGYIN HAILAN INVESTMENT HOLDING CO., HAILAN INVESTMENT HAILAN GARMENT INDUSTRY CITY XINQIAO TOWN, JIANGYIN JIANGSU
                                        214400 CHINA
JIANJUN PENG                             35/F, EXCELLENT HOUHAI FINANCIAL CENTER NO. 1126 HYDE ROAD NANSHAN DISTRICT
                                         SHENZHEN 518054 CHINA
JIAWEI WANG                              3004 PASEO DEL MAR PALOS VERDES ESTATES CA 90274
JIAXING HAIWEN INVESTMENT PARTNERSHIP    A10F,LIANGMAMINGJU 36 LIANGMAQIAO ROAD, CHAOYANG DISTRICT BEIJING 100125 CHINA
JIAXING HAIWEN INVESTMENT PARTNERSHIP    A10F,LIANGMAMINGJU 36 LIANGMAQIAO ROAD, CHAOYANG DISTRICT BEIJING 100125 CHINA
(L
JILIN JIUTAI RURAL COMMERCIAL BANK       NO. 2559 WEISHAN ROAD GAOXIN DISTRICT CHANGCHUN JILIN 130015 CHINA
JINAN RUI SI LE ENTERPRISE MANAGEMENT    BUILDING A3, BUILDING 18, ZHONGRUN CENTURY PLAZA, 13777 JINGSHI RO LIXIA
CO                                       DISTRICT, JINAN SHANDONG 250000 CHINA
JINAN RUI SI LE ENTERS MGT CONSULTING    BUILDING A3, BUILDING 18, ZHONGRUN CENTURY PLAZA, 13777 JINGSHI RO LIXIA
LP                                       DISTRICT, JINAN SHANDONG 250000 CHINA
JINHUA ZUMO NETWORK TECHNOLOGY CO.,      4 FLOORS,BUILDING 20 HUIYIN MINGZUN,599 LANE, YUNLING EAST ROAD, PUTUO



Epiq Corporate Restructuring, LLC                                                                            Page 3 OF 9
                                                     Yueting Jia
                           Case 19-12220-KBO      Doc 102 List
                                                   Service Filed 11/26/19       Page 8 of 15
Claim Name                              Address Information
LTD.                                   DISTRICT SHANGHAI 200062 CHINA
JUSTIN C. HSIANG                       LAW OFFICE OF JUSTIN C. HSIANG 5 THIRD STREET SUITE 1100 SAN FRANCISCO CA
                                       94103-3212
KANSAS DEPT OF REVENUE                 ATTN: BANKRUPTCY UNIT CIVIL TAX ENFORCEMENT P.O. BOX 12005 TOPEKA KS 66601
KANSAS DEPT OF REVENUE                 120 SE 10TH AVE TOPEKA KS 66612
KOBRE AND KIM LLP                      ATTN: JOHN HAN ICB TOWER 6TH FLOOR 3 GARDEN ROAD CENTRAL, HONG KONG CHINA
KOBRE AND KIM LLP                      ATTN: CALVIN K KOO ICBC TOWER 6TH FLOOR 3 GARDEN ROAD CENTRAL HONG KONG CHINA
KOBRE AND KIM LLP                      ATTN: CHRISTOPHER COGBURN 800 THIRD AVENUE NEW YORK NY 10022
KOBRE AND KIM LLP                      ATTN: DANIEL ZAHHER/MICHAEL K. NG 150 CALIFORNIA ST 19TH FLOOR SAN FRANCISCO
                                       CA 94111
LA COUNTY TAX COLLECTOR                PO BOX 54110 LOS ANGELES CA 90054
LATHAM & WATKINS LLP                   10250 CONSTELLATION BOULEVARD, SUITE 1100 LOS ANGELES CA 90067
LE HOLDINGS (BEIJING) CO. LTD          FLOOR 16, BUILDING 3 105 YAOJIAYUAN ROAD CHAOYANG DISTRICT BEIJING 100025
                                       CHINA
LE HOLDINGS (BEIJING) CO. LTD          ROOM 1102, FLOOR 10, BLDG. 3 105 YAOJIAYUAN ROAD CHAOYANG DISTRICT BEIJING
                                       100025 CHINA
LE LTD.                                SERTUS CHAMBERS, P.O. BOX 2547 CASSIA COURT CAMANA BAY GRAND CAYMAN CAYMAN
                                       ISLANDS
LEAN YINGYUN (TIANJIN) CULTURE         COMMUNICATION LIMITED PARTNERSHIP ROOM 204-366 CHUANGZHI BUILDING NO. 482
                                       ,ANIMATION MIDDLE ROAD TIANJIN 300000 CHINA
LEPU YINGTIAN (TIANJIN) CULTURE        COMMUNICATION LIMITED PARTNERSHIP ROOM 204-367 CHUANGZHI BUILDING NO. 482,
                                       ANIMATION MIDDLE ROAD TIANJIN 300000 CHINA
LESAI MOBILE (BEIJING) CO LTD          1001, FLOOR 9, BUILDING 3 105 YAOJIAYUN ROAD CHAOYANG DISTRICT BEIJING 100025
                                       CHINA
LESAI MOBILE HK LIMITED                UNIT 06, 3/F BONHAM TRADE CENTER 50 BONHAM STRAND SHEUNG WAN 999077 HONG KONG
LESHI INTERNET INFORMATION             AND TECHNOLOGY CORP.,BEIJING FLOOR 15, LEORONG BUILDING NO.3 BUILDING, YARD
                                       105, YAOJIAYUAN ROAD CHAOYANG DIST, BEIJING 100020 CHINA
LESHI INTERNET INFORMATION & TECHNOLOGY CORP., BEIJING CHINA BUILDING 3, 105 YAOJIAYUAN RAOD CHAOYANG DISTRICT BEIJING
                                        100025 CHINA
LESHI MOBILE INTELLIGENT INFO          CORP, BEIJING CHINA BUILDING 3, 105 YAOJIAYUAN ROAD CHAOYANG DISTRICT BEIJING
TECHNOLOGY                             100025 CHINA
LESHI MOBILE INTELLIGENT INFO          NO. 1, LINKONG 2ND ROAD, NORTH WENHUAYING VILLAGE GAOLIYING TOWN, SHUNYI
TECHNOLOGY                             DISTRICT BEIJING 101399 CHINA
LESHI MOBILE INTELLIGENT INFO          NO. 1, LINKONG 2ND ROAD, NORTH WENHUAYING VILLAGE GAOLIYING TOWN, SHUNYI
TECHNOLOGY                             DISTRICT BEIJNG 101399 CHINA
LESHI ZHIXIN ELECTRONIC TECH. (TIANJIN) LERONG BUILDING 105 YAOJIAYUAN ROAD CHAOYANG DISTRICT BEIJING 100025 CHINA
LESHI ZHIXIN ELECTRONIC TECHNOLOGY     (TIANJIN) CO., LTD. 201-427, 2ND FLOOR, B1 DISTRICT ANIMATION BLD, NO. 126,
                                       ANIME MEIDDLE RD TIAJIN ECO-CITY CHINA
LETV CLOUD COMPUTING CO. LTD.          LERONG BUILDING 105 YAOJIAYUAN ROAD CHAOYANG DISTRICT BEIJING CHINA
LETV FILM (BEIJING) CO., LTD.          CHENGUANG COURTYARD, NO. 18 DONGLI, LIULITUN DONGFENG TOWNSHIP, CHAOYANG
                                       DISTRICT BEIJING CHINA
LETV FILM (BEIJING) CO., LTD.          ROOM 102, BUILDING A NO. 9 EAST FENGXIANG STREET YANGSON TOWN, HUAIROU
                                       DISTRICT BEIJING 101499 CHINA
LETV FILM (BEIJING) CO., LTD.          ROOM 1002, BUILDING A, NO.9 EAST FENGXIANG STREET, YANGSONG TOWN, HUAIROU
                                       DISTRICT BEIJING 101499 CHINA
LETV SPORTS CULTURE INDUSTRY           1102, FLOOR 10, BUILDING 3 105 YAOJIAYUAN RD CHAOYANG DISTRICT BEIJING 100025
DEVELOPMENT                            CHINA
LETV SPORTS CULTURE INDUSTRY           1103, FLOOR 10, BUILDING 3 105 YAOJIAYUAN RD CHAOYANG DISTRICT BEIJING 100025
DEVELOPMENT                            CHINA
LEVIEW GLOBAL LTD.                     SERTUS CHAMBERS, P.O. BOX 2547 CASSIA COURT CAMANA BAY GRAND CAYMAN CAYMAN
                                       ISLANDS
LEVIEW MOBILE HK LIMITED               NO. 1, LINKONG 2ND ROAD, NORTH WENHUAYING VILLAGE GAOLIYING TOWN, SHUNYI



Epiq Corporate Restructuring, LLC                                                                        Page 4 OF 9
                                                     Yueting Jia
                           Case 19-12220-KBO      Doc 102 List
                                                   Service Filed 11/26/19       Page 9 of 15
Claim Name                              Address Information
LEVIEW MOBILE HK LIMITED                DISTRICT BEIJING 101399 CHINA
LEVIEW MOBILE LTD                       SERTUS CHAMBERS, P.O. BOX 2547 CASSIA COURT CAMANA BAY GRAND CAYMAN CAYMAN
                                        ISLANDS
LEWIS & LLEWELLYN LLP                   505 MONTGOMERY STREET, SUITE 1300 SAN FRANCISCO CA 94111
LEZHENG RONGTON (TIANJIN) CULTURE       COMMUNICATION LIMITED PARTNERSHIP ROOM 204-365, CHUANGZHI BUILDING NO. 482
                                        ANIMATION MIDDLE ROAD TIANJIN 300000 CHINA
LEZHENG RONGTONG (TIANJIN) CULTURE      COMMUNICATION LIMITED PARTNERSHIP ROOM 204-365, CHUANGZHI BUILDING NO. 482,
                                        ANIMATION MIDDLE ROAD TIANJIN 300000 CHINA
LEZHENG RONGTONG (TIANJIN) CULTURE      COMMUNICATION LIMITED PARTNERSHIP ROOM 204-367, CHUANGZHI BUILDING NO. 482,
                                        ANIMATION MIDDLE ROAD TIANJIN 300000 CHINA
LEZHENG RONGTONG (TIANJIN) CULTURE      COMMUNICATION LP ROOM 204-367, CHUANGZHI BUILDING NO. 482, ANIMATION MIDDLE
                                        ROAD TIANJIN 300000 CHINA
LIAN BOSSERT                            850 WILCOX AVENUE, APT. 21 LOS ANGELES CA 90038
LIJIE YANG                              4-11B CHAOYANG PARK CHAOYANG DISTRICT BEIJING 100005 CHINA
LINEBARGER GOGGAN BLAIR & SAMPSON LLP   THE TERRACE II 2700 VIA FORTUNA DR. SUITE 400 AUSTIN TX 78746
LINFEN INVESTMENT GROUP CO. LTD         CITY INVESTMENT BUILDING WEST FENHE ROAD LINFEN ECONOMIC/TECHNOLOGICAL DEV
                                        ZONE LINFEN, SHANXI 041000 CHINA
LUETIAN SUN                             3385 MICHELSON DRIVE APT 306 IRVINE CA 92612
MACROLINK GROUP HOLDINGS CO., LTD.      10TH FLOOR MACROLINK GROUP HQ BLDG TAIHU TOWN, GOVERNMENT STREET TONGZHOU
                                        DISTRICT BEIJING 101116 CHINA
MACROLINK GROUP HOLDINGS CO., LTD.      17F,XINHUALIAN BUILDING, NO.18,DAJIAJIAYUAN,DONGSIHUAN MIDDLE ROAD, CHAOYANG
                                        DISTRICT BEIJING 100025 CHINA
MARVEL BEST TECHNOLOGY LIMITED          MINHUA INDUSTRIAL, CITY OFFICE BUILDING LONGSHAN ROAD, DAYA BAY NEW
                                        TERRITORIES HONG KONG 999077 CHINA
MARVEL BEST TECHNOLOGY LIMITED          SHA TIN KWEI TEI STREET FO TAN 10-14 NEW TERRITORIES, HONGKONG 999077 CHINA
MENGWU                                  NO. 36, 36 SHUNWANG STREE, XINCHENG TOWN HENGQU COUNTY YUNGCHENG SHANXI 043700
                                        CHINA
MIAO ZHANG                              3004 PASEO DEL MAR PALOS VERDES ESTATES CA 90274
NANJING DEJIN INVESTMENT MANAGEMENT CO. 23 FLOOR ATTACHED BUILDING ZIFENG BLDG ZHONGSHAN NORTH ROAD, GULOU DISTRICT
                                        NANJING JIANGSU 210000 CHINA
NANJING KAEN INDUSTRY AND TRADE CO.,    BUILDING 4 NO. 8 CHUANGYE ROAD HAIDIAN DISTRICT BEIJING 100085 CHINA
LTD
NANJING KAEN INDUSTRY AND TRADE CO.,    NO.11 YONGLE ROAD, QINHUAI DISTRICT NANJING JIANGSU 210022 CHINA
LTD
NELSON WILSON GOODELL                   THE GOODELL LAW FIRM 5 THIRD STREET SUITE 1100 SAN FRANCISCO CA 94103-3212
NINGBO HANGZHOU BAY NEW AREA LERAN      105 YAOJIAYUAN ROAD, LERONG BUILDING, CHAOYANG DISTRICT BEIJING 100123 CHINA
INVES
O-FILM GLOBAL (HK) TRADING LIMITED &    LERONG BUILDING 105 YAOJIAYUAN ROAD CHAOYANG DISTRICT BEIJING 100025 CHINA
O-FILM GLOBAL (HK) TRADING LIMITED &    NANCHANG O-FILM PHOTOELECTRIC TECH CO 13TH FLOOR, CHINA MERCHANTS PLAZA NO.
                                        1008 WANGHAI ROAD, NANSHAN DISTRICT SHENZHEN, GUANGDON 518000 CHINA
OCEAN VIEW DRIVE INC.                   7 MARGUERITE DRIVE RANCHO PALOS VERDES CA 90275
ORIENT SECURITIES CO., LTD.             7TH FLOOR, ORIENT SECURITIES BUILDING, 118 WAIMA ROAD, HUANGPU DISTRICT
                                        SECURITIES FINANCE BUSINESS HEADQUARTERS SHANGHAI 200010 CHINA
ORIENTAL LIGHT CONSULTING LIMITED       ROOM 1102, BLOCK C,BUILDING 7 NO.1872,BALIZHUANG BEILI PARK CHAOYANG DISTRICT
                                        BEIJING 100028 CHINA
PACIFIC TECHNOLOGY HOLDING LLC          30037 AVENIDA ESPLENDIDA RANCHO PALOS VERDES CA 90275
PACIFIC TECHNOLOGY HOLDING LLC          3780 KILROY AIRPORT WAY SUITE 200 LONG BEACH CA 90806
PAUL DAVID MURPHY                       MURPHY ROSEN LLP 100 WILSHIRE BLVD. SUITE 1300 SANTA MONICA CA 90401-1191
PENG SHI                                ROOM 1701, UNIT 1, FLOOR 7 JINTI INTERNATIONAL GARDEN 91 JIANGUO ROAD,
                                        CHAOYANG DISTRICT BEIJING 100020 CHINA
PENG SHI                                ROOM 1701, UNIT 1, FLOOR 7 JINTI INTERNATIONAL GARDEN 91 JIANGUO ROAD,
                                        CHAOYANG DISTRICT BEIJING 10020 CHINA



Epiq Corporate Restructuring, LLC                                                                          Page 5 OF 9
                                                      Yueting Jia
                       Case 19-12220-KBO          Doc 102 Filed
                                                    Service List 11/26/19          Page 10 of 15
Claim Name                               Address Information
PING AN BANK CO. LTD. - SHENZHEN BRANCH THIRD FLOOR, NANTOU SUB-BRANCH PING AN BANK, DEVELOPMENT BUILDING NO. 171
                                        TAOYUAN ROAD, NANSHAN SHENZHEN, GUANGDONG 518000 CHINA
PING AN BANK CO., LTD. BEIJING BRANCH    ROOM 1105,BUILDING A, ORIENTAL MEDIA CENTER NO.4 GUANGHUA ROAD CHAOYANG
                                         DISTRICT BEIJING 100026 CHINA
PING AN SECURITIES CO., LTD.             ROOM 1105, BUILDING A ORIENTAL MEDIA CENTER NO.4 GUANGHUA ROAD CHAOYANG
                                         DISTRICT BEIJING 100026 CHINA
PING AN SECURITIES CO., LTD.             63F, PING AN FINANCIAL CENTER, 5033 YITIAN ROAD, FUTIAN DISTRICT SHENZHEN
                                         GUANGDONG 518017 CHINA
PING AN SECURITIES CO., LTD.             63F, PING AN FINANCIAL CENTER, 5033 YITIAN ROAD, FUTIAN DISTRICT SHENZHEN,
                                         GANGDONG 518017 CHINA
QC INVESTMENT LTD.                       27 FLOOR,JIAJIE INTERNATIONAL PLAZA, NO.1717 NORTH SICHUAN ROAD, HONGKOU
                                         DISTRICT SHANGHAI 200085 CHINA
QINGDAO HUANGHAI PHARM FOOTBALL CLUB CO GUOXIN STADIUM, NO.3 YINCHUAN EAST ROAD LAOSHAN DISTRICT QINGDAO SHANDONG
                                        266035 CHINA
QINGDAO HUANGHAI PHARMACEUTICAL          GUOXIN STADIUM, NO.3 YINCHUAN EAST ROAD LAOSHAN DISTRICT QINGDAO SHANDONG
FOOTBALL                                 266035 266035 CHINA
QUANZHOU DING'S INVESTMENT MGMT CO LTD   8 FLOORS,361 BLDG, 157 & 159 DUNLING RD HULI HIGH-TECH PARK,HULI DISTRICT
                                         XIAMEN FUJIAN 361015 CHINA
QUANZHOU DINGS INVESTMENT MANAGEMENT CO 8 FLOORS,361 BLDG, 157 & 159 DUNLING RD HULI HIGH-TECH PARK,HULI DISTRICT
                                        XIAMEN FUJIAN 361015 CHINA
RUOKUN JIA                               7 MARGUERITE DRIVE RANCHO PALOS VERDES CA 90275
RUOKUN JIA                               2801 KELVIN AVE APT 532 IRVINE CA 92614
SANPOWER (HONG KONG) COMPANY LIMITED     SANPOWER GROUP NO. 68 SOFTWARE AVENUE, YUHUATAI DISTRIC NANJING JIANGSU 210012
                                         CHINA
SANYA SHUGUANG REAL ESTATE DEV CO LTD    2ND FLOOR, BUILDING 2 JIABAO GARDEN, 98 FENGHUANG ROAD SANYA HAINAN 572005
                                         CHINA
SHANGHAI BIAOPU INVESTMENT MANAGEMENT    ROOM 1107 NO.58 CHANGLIU ROAD, PUDONG NEW DISTRICT SHANGHAI 200135 CHINA
CO
SHANGHAI BIAOPU INVESTMENT MGMT CO LTD   ROOM 1107 NO.58 CHANGLIU ROAD, PUDONG NEW DISTRICT SHANGHAI 200135 CHINA
SHANGHAI CHUNHUA JINGLI INVEST CTR       48TH FLOOR, TOWER A INTERNATIONAL TRADE BUILDING NO. 1 JIANGUOMENWAI STREET
                                         BEIJING 100020 CHINA
SHANGHAI CHUNHUA JINGLI INVESTMENT CTR   48TH FLOOR, TOWER A INTERNATIONAL TRADE BUILDING NO. 1 JIANGUOMENWAI STREET
                                         BEIJING 100020 CHINA
SHANGHAI HAIYUE INVESTMENT MANAGEMENT    19 FLOOR 1901,BLOCK C, CAIZHI BUILDING,18 ZHONGGUANCUN EASTROAD HAIDIAN
CO                                       DISTRICT BEIJING 100190 CHINA
SHANGHAI HAIYUE INVESTMENT MGMT CO LTD   19 FLOOR 1901,BLOCK C, CAIZHI BUILDING,18 ZHONGGUANCUN EASTROAD HAIDIAN
                                         DISTRICT BEIJING 100190 CHINA
SHANGHAI JUNYING ASSET MGT PARTNERS      ROOM 905,LIANGYOU BUILDING, NO.618,SHANGCHENG ROAD, PUDONG NEW AREA SHANGHAI
                                         200120 CHINA
SHANGHAI JUNYING ASSET MGT PARTNERSHIP   ROOM 905,LIANGYOU BUILDING, NO.618,SHANGCHENG ROAD, PUDONG NEW AREA SHANGHAI
                                         200120 CHINA
SHANGHAI LAN CAI ASSET MANAGEMENT        12 FLOORS BLOCK AB WANTONG CENTER NO. 6, CHAOWAI STREET BEIJING 100005 CHINA
SHANGHAI LAN CAI ASSET MANAGEMENT        NO. 329, BLOCK B. NO. 28 XINJIEKOUWAI STREET XICHENG DISTRICT BEIJING, 100088
                                         CHINA
SHANGHAI LAN CAI ASSET MANAGEMENT CO     NO. 329, BLOCK B. NO. 28 XINJIEKOUWAI STREET XICHENG DISTRICT BEIJING, 100088
LTD                                      CHINA
SHANGHAI LAN CAI ASSET MANAGEMENT CO.,   NO. 329, BLOCK B. NO. 28 XINJIEKOUWAI STREET XICHENG DISTRICT BEIJING, 100088
L                                        CHINA
SHANGHAI LEYU CHUANGYE INV. MGMT. CTR    2301B URBAN HEADQUARTERS BUILDING, 168 TIBET MIDDLE ROAD, HUANGPU DISTRICT
                                         SHANGHAI 200001 CHINA
SHANGHAI LEYU CHUANGYE INVESTMENT        2301B URBAN HEADQUARTERS BUILDING, 168 TIBET MIDDLE ROAD, HUANGPU DISTRICT
MANAGE                                   SHANGHAI 200001 CHINA
SHANGHAI LEYU INVESTMENT CENTER (LP)     29F,NO.6,LANE 2, WEIFANG WEST ROAD, PUDONG NEW DISTRICT SHANGHAI 200122 CHINA


Epiq Corporate Restructuring, LLC                                                                         Page 6 OF 9
                                                     Yueting Jia
                          Case 19-12220-KBO      Doc 102 Filed
                                                   Service List 11/26/19          Page 11 of 15
Claim Name                              Address Information
SHANGHAI PINEBOOM INVESTMENT MGT CO.   ROOM 1107 NO.58 CHANGLIU ROAD, PUDONG NEW DISTRICT SHANGHAI 200135 CHINA
SHANGHAI QICHENGYUEMING INVT           DENTONS US LLP ATTN: JAE K. PARK 601 SOUTH FIGUEROA STREET, SUITE 2500 LOS
PARTNERSHIP                            ANGELES CA 90017
SHANGHAI ZHEYUN                        BUSINESS CONSULTING PARTNERSHIP 4TH FLOOR, NO. 416, ZHOUSHI ROAD, PUDONG NEW
                                       AREA SHANGHAI 200000 CHINA
SHENZHEN JINCHENG COM. FACTORING CO LTD 12 FLOORS, BLOCK AB, WANTONG CENTER NO. 6 CHAOWAI STREET CHAOYANG DISTRICT
                                        SBEIJING 100005 CHINA
SHENZHEN JINCHENG COM. FACTORING CO LTD 12 FLOORS, BLOCK AB, WANTONG CENTER NO. 6 CHAOWAI STREET CHAOYANG DISTRICT
                                        SBEIJING 100005 100005 CHINA
SHENZHEN JINCHENG COM. FACTORING CO LTD ROOM 201, BUILDING A NO. 1 QIANWAN 1ST ROAD QIANHAI SHENZHEN-HONG KONG CO-OP
                                        ZONE SHENZHEN GUANGDONG 518054 CHINA
SHENZHEN JINCHENG COMMER. FACTORING CO. 12 FLOORS, BLOCK AB, WANTONG CENTER NO. 6 CHAOWAI STREET CHAOYANG DISTRICT
                                        SBEIJING 100005 CHINA
SHENZHEN JINCHENG COMMERC. FACTORING CO 12 FLOORS, BLOCK AB, WANTONG CENTER NO. 6 CHAOWAI STREET CHAOYANG DISTRICT
                                        SBEIJING 100005 CHINA
SHENZHEN JINCHENG COMMERC. FACTORING CO ROOM 201,BUILDING A, NO.1 QIANWAN 1ST RO QIANHAI SHENZHEN-HONG KONG
                                        COOPERATION Z SHENZHEN GUANGDONG 518054 CHINA
SHENZHEN LESHI XINGENVERTICAL          S125,1ST FLOOR, YANSHA CENTER OFFICE BUILDING, 50 LIANGMAQIAO ROAD, CHAOYANG
INTEGRATIO                             DISTRICT BEIJING 100125 CHINA
SHENZHEN LETV XINGEN M&A FUND INVEST   S125, YANSHA CENTER OFFICE BUILDING NO. 50 LIANGMAQIO ROAD CHAOYANG DISTRICT
MGT                                    BEIJIING 100000 CHINA
SHENZHEN LETV XINGEN NO.1 INVEST MGT   S125, YANSHA CENTER OFFICE BUILDING NO. 50 LIANGMAQIO ROAD CHAOYANG DISTRICT
                                       BEIJIING 100000 CHINA
SHENZHEN QIANHAI ANXING                ASSET MANAGEMENT CO ROOM 201, BUILDING A, NO. 1 QIANWAN FIRST ROAD, QIANHAI
                                       SHENZHEN-HK COOP ZONE CHINA
SHENZHEN WINZHONGTONG NON-FINANCING    7F GUORUN COMMERCIAL PLAZA B NO.46 SOUTH ROAD OF WEST 4TH RING, FENGTAI
GUAR                                   DISTRICT BEIJING 100858 CHINA
SHENZHEN WINZHONGTONG NONFIN GUAR CO   7F GUORUN COMMERCIAL PLAZA B NO.46 SOUTH ROAD OF WEST 4TH RING, FENGTAI
LTD                                    DISTRICT BEIJING 100858 CHINA
SHENZHEN YINGDA CAPITAL MANAGEMENT CO., 22ND FLOOR, WEST TOWER, WORLD FINANCIAL CENTER, CHAOYANG DISTRICT BEIJING
                                        100020 CHINA
SICHUAN XUNLING TECHNOLOGY CO. LTD.    NO. 138, JIALING JIANGXI ROAD DEYANG SICHUAN 618000 CHINA
SMART KING LTD.                        18455 S FIGUEROA STREET GARDENA CA 90248
SMART TECHNOLOGY HOLDINGS LTD.         LTD. CONYERS TRUST CO (CAYMAN) LIMITED P.O. BOX 2681 CRICKET SQUARE, HUTCHINS
                                       DRIVE GEORGE TOWN, GRAND CAYMAN CAYMAN ISLANDS
SUNFLOWER ASSET MANAGEMENT             (JIAXING) CO. LTD. ROOM 402, NO. 2176 FANGGONG ROAD NANHU DISTRICT, JIAXING
                                       ZEHJIANG PROVINCE CHINA
SWIFT TALENT INVESTMENTS LIMITED       17 FLOORS,BLOCK B,RONGKE INFORMATION CEN NO.2 SOUTH ROAD,ACADEMY OF SCIENCES
                                       HAIDIAN DISTRICT BEIJING 100080 CHINA
THE GOODELL LAW FIRM                   5 THIRD STREET SUITE 1100 SAN FRANCISCO CA 94103
TIANJIN NORD INVESTMENT CO., LTD.      9TH FLOOR, BLOCK B, FENGMING INTERNATIONAL BUILDING, XICHENG DISTRICT BEIJING
                                       100034 CHINA
TWC GROUP CO., LTD.                    12 FLOORS,BLOCK AB WANTONG CENTER,NO 6, CHAOWAI STREET CHAOYANG DISTRICT
                                       BEIJING 100005 CHINA
VIZIO, INC.                            39 TESLA IRVINE CA 92618
WALKER STEVENS CANNOM LLP              ATTN: AMANDA WALKER/BETHANY STEVENS 500 MOLIN ST. SUITE 118 LOS ANGELES CA
                                       90013
WARM TIME INC.                         30037 AVENIDA ESPLENDIDA RANCHO PALOS VERDES CA 90275
WEI GAN                                22-1-1101, FANHAI GUOJI LANHAI YUAN YAOJIAYUAN ROAD CHAOYANG DISTRICT BEIJING
                                       100123 CHINA
WEI GAN                                BUILDING 21, NO. 162 DATIANKAN STREET JINJIAN DISTRICT CHENGDU SICHUAN 610065
                                       CHINA
WEI GAN                                NO. 1 20TH FLOOR BUILDING 21, NO. 162, DATIANKAN STREET JINJIAN DISTRICT,


Epiq Corporate Restructuring, LLC                                                                        Page 7 OF 9
                                                      Yueting Jia
                       Case 19-12220-KBO          Doc 102 Filed
                                                    Service List 11/26/19        Page 12 of 15
Claim Name                               Address Information
WEI GAN                                  CHENGDU SICHUAN 610065 CHINA
WEIDONG ZHU                              ROOM 1005 450 CAOYANG ROAD, PUTUO DISTRICT SHANGHAI 200063 CHINA
WEIHUA QIU                               ROOM 1001,10 FLOORS,BLOCK 1, INDIGO NO.20 JIUXIANQIAO ROAD CHAOYANG DISTRICT
                                         BEIJING 100016 CHINA
WELLS FARGO BANK                         P.O. BOX 51193 LOS ANGELES CA 90051
WELLS FARGO BANK                         1404 SARTORI AVE TORRANCE CA 90501
WESTERN SECURITIES CO., LTD              ROOM 10000 BUILDING 8, NO.319,DONGXIN STREET XINCHENG DISTRICT XIAN, SHANXI
                                         710004 CHINA
WUHAN CREDIT LOAN CO., LTD.              10TH FLOOR, WEIYE BUILDING, XINHUA ROAD, JIANGHAN DISTRICT WUHAN, HUBEI 430022
                                         CHINA
WUXI LEYIKE ELECTRIC VEHICLE INV ENTPRS D1605 TALENT APARTMENT, NO.8 LIJING ROAD, JIANGBEI NEW DISTRICT NANJING,
                                        JIANGSU 211500 CHINA
WUXI LEYIKE ELECTRIC VEHICLE INVESTMENT D1605 TALENT APARTMENT, NO.8 LIJING ROAD, JIANGBEI NEW DISTRICT NANJING,
                                        JIANGSU 211500 CHINA
WUXI PULEYONGHUI INVESTMENT ENTERPRISE   D1605 TALENT APARTMENT, NO.8 LIJING ROAD, JIANGBEI NEW DISTRICT NANJING,
                                         JIANGSU 211500 CHINA
XIAMEN OCTUPUS INT. NETWORK TECH         ROOM 2005 303 HOUKENG HOUSHE, HULI DISTRICT XIAMEN FUJIAN 361015 CHINA
XIAMEN THEKING FOF INVEST PARTNERSHIP    ROOM 312,BUILDING 4, LONGSHAN WENCHUANG PARK,NO.84 LONGSHAN SOUTH RD, SIMING
                                         DISTRICT, XIAMEN, FUJIAN 361009 CHINA
XIAMEN ZEJIN FANGFU INVESTMENT           ROOM 312,BUILDING 4, LONGSHAN WENCHUANG PARK,NO.84 LONGSHAN SOUTH RD, SIMING
PARTNERSH                                DIS XIAMEN FUJIAN 361009 CHINA
XIAMEN ZEJIN FANGFU INVESTMENT PSHP      ROOM 312,BUILDING 4, LONGSHAN WENCHUANG PARK,NO.84 LONGSHAN SOUTH RD, SIMING
                                         DISTRICT, XIAMEN, FUJIAN 361009 CHINA
XIANGXIANG ZUO                           NO. 59, WEST DAWANG ROAD JIAN WAI DA JIE CHAOYANG QU BEIJING 100124 CHINA
XIANGXIANG ZUO                           NO. 59, WEST DAWANG ROAD BEIJING 3-305 CHINA
XIAODONG WEN                             12TH FLOOR, BLOCK AB, WANTONG CENTER, NO.6, CHAOWAI STREET CHAOYANG DISTRICT
                                         BEIJING 100005 CHINA
XIN LI                                   201, UNIT 2, BUILDING 3, BUILDING C, DISTRICT 4, ZHOUZHUANG JIAYUAN, CHAOYANG
                                         DISTRICT BEIJING 100000 CHINA
XINYU DINGFENG YINGTONG INVESTMENT       NO.9,CHAZI HUTONG, EAST DIANMEN STREET, DONGCHENG DISTRICT BEIJING 100005
MANAG                                    CHINA
XIZANG JINMEIHUA INVESTMENT CO., LTD.    NO.462 MANAGEMENT COMMITTEE OF YANGDA INDUSTRIAL PARK, DUILONG DEQING DISTRICT
                                         LHASA, TIBET 851400 CHINA
YONGQIANG YANG                           301, UNIT 3, BUILDING 5 YANGGUANG SHANGDONG, DONGSIHUAN NORTH RD CHAOYANG
                                         DISTRICT BEIJING CHINA
YONGQIANG YANG                           301 UNIT 3, BUILDING 5 YANGGUANG SHANGDONG DONGSIHUAN NORTH ROAD, CHAOYANG
                                         DISTRICT BEIJING 100005 CHINA
YONGQIANG YANG                           FLOOR 16, BUILDING 3 105 YAOJIAYUAN ROAD CHAOYANG DISTRICT BEIJING 100025
                                         CHINA
YUANXIN XU                               ROOM 601, NO.105 BUILDING, WEST LIZE GARDEN DISTRICT, CHAOYANG DISTRICT
                                         BEIJING 100102 CHINA
YUEFANG JIA                              ROOM 302, BUILDING 5 YI NO. 36 DONGZHIMENWAI STREET DONGCHENG DISTRICT BEIJING
                                         100000 CHINA
YUEMIN JIA                               BUILDING 3, 16TH FLR, 105 YAOJIAYUAN RD CHAOYANG DISTRICT BEIJING 100025 CHINA
YUEMIN JIA                               ROOM 501,UNIT 3,BUILDING 1 NO,21 STUI TA STREET, YAODU DISTRICT, LINFEN SHANXI
                                         41099 CHINA
YUENIM JIA                               105 YAOJIAYUAN ROAD CHAOYANG DISTRICT BEIJING 100025 CHINA
YUENIM JIA                               BUILDING 3, 16TH FLR, 105 YAOJIAYUAN RD CHAOYANG DISTRICT BEIJING 100025 CHINA
ZHEJIANG ZHONGTAI CHUANGZHAN ENTERPRISE 29TH FLOOR, BLOCK T1, WANGJING POLY INTERNATIONAL PLAZA, CHAOYANG DISTRICT
                                        BEIJING 100102 CHINA
ZHEJIANG ZHONGTAI CHUANGZHAN ENTRS MGMT 29TH FLOOR, BLOCK T1, WANGJING POLY INTERNATIONAL PLAZA, CHAOYANG DISTRICT
                                        BEIJING 100102 CHINA



Epiq Corporate Restructuring, LLC                                                                           Page 8 OF 9
                                                     Yueting Jia
                       Case 19-12220-KBO         Doc 102 Filed
                                                   Service List 11/26/19        Page 13 of 15
Claim Name                              Address Information
ZHIJIAN DONG                            1102, ANAYA CITY MANSION BEIWA ROAD HAIDIAN DISTRICT BEIJING 100048 CHINA
ZHONGTAI VENTURE CAPITAL (SHENZHEN) CO. 5 FLOORS,PACIFIC INSURANCE BUILDING 28 FENGSHENG HUTONG, TAIPING BRIDGE
                                        STREET, XICHENG DISTRICT BEIJING 100034 CHINA
ZHONGYING (TIANJIN) SUPPLY CHAIN MGMT   SERVICE PARTNERSHIP 41ST FLOOR GLOBAL FINANCIAL CENTER HEPING DISTRICT TIANJIN
                                        300020 CHINA
ZHONGYING (TIANJIN) SUPPLY CHAIN MGMT   41 FLOORS GLOBAL FINANCIAL CENTER HEPING DISTRICT TIANJIN 300020 CHINA
ZHUHAI RONGLE EQUITY INVESTMENT LP      C603 GLOBAL FINANCIAL CENTER, NO. 1 XUANWUMEN WAI STREET BEIJING 10000 CHINA
ZHUHAI RONGLE EQUITY INVESTMENT LP      C603 GLOBAL FINANCIAL CENTER, NO. 1 XUANWUMEN WAI STREET BEIJING 100000 CHINA




                               Total Creditor count 247




Epiq Corporate Restructuring, LLC                                                                        Page 9 OF 9
Case 19-12220-KBO   Doc 102   Filed 11/26/19   Page 14 of 15




               EXHIBIT B
              Case 19-12220-KBO   Doc 102   Filed 11/26/19   Page 15 of 15


MSL-EMAIL
abehlmann@lowenstein.com
astulman@potteranderson.com
com;kgood@potteranderson.com
csamis@potteranderson.com
DAVID.L.BUCHBINDER@USDOJ.GOV
DOSDOC_WEB@STATE.DE.US
glorioso.alessandra@dorsey.com
jmerkin@lowenstein.co
john.moe@dentons.com;
john.zhang@dentons.com
jprol@lowenstein.com;;
liu.ray@dorsey.com
liu@teamrosner.com
rosner@teamrosner.com
rosner@teamrosner.com;
schnabel.eric@dorsey.com
STATETREASURER@STATE.DE.US
sunwenjie@grandall.com.cn
vroldan@ballonstoll.com
